DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     BRANDEN M. CORRIVEAU,
                           Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                   Nos. 4D21-1803 and 4D21-1804

                         [January 13, 2022]

   Consolidated appeal of orders denying rule 3.850 motion from the
Circuit Court for the Nineteenth Judicial Circuit, Martin County;
Sherwood Bauer, Jr., Judge; L.T. Case Nos. 43-2012-CF-000892 and 43-
2012-CF-001280.

  Carey Haughwout, Public Defender, and Paul Edward Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.